     Case 2:18-cv-01922-GMN-PAL Document 19 Filed 11/13/18 Page 1 of 2



 1   MITCHELL S. BISSON, ESQ.
     Nevada Bar No. 11920
 2   CALLISTER LAW GROUP
     330 E. Charleston Blvd., Suite 100
 3   Las Vegas, NV 89104
     Tel No.: (702) 385-3343
 4   Fax No.: (702) 385-2899
     Email: mbisson@callcallister.com
 5   Attorney for Defendants
                                  UNITED STATES DISTRICT COURT
 6
                                            DISTRICT OF NEVADA
 7
     JAVLIN NINE, LLC,                                  Case No.: 2:18-cv-01922-GMN-PAL
 8
                            Plaintiff,
 9

10      vs.
                                                           STIPULATION AND ORDER TO EXTEND
11   CALLISTER & ASSOCIATES, LLC, a Nevada                       DEADLINE TO RESPOND
     limited liability company; and MATTHEW Q.                     [THIRD REQUEST]
12   CALLISTER, individually as guarantor.
13
                            Defendants.
14

15
              IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff, JAVLIN NINE,
16
     LLC, (“Plaintiff”), and Defendants, CALLISTER & ASSOCIATES, LLC, and MATTHEW Q.
17
     CALLISTER, (collectively “Defendants”), by and through their respective counsel, as follows:
18
        1. On 10/5/2018, Defendants filed their Petition for Removal (“Petition”) [Dkt. 3];
19
        2. On 10/8/2018, Defendants filed their Response to Plaintiff’s Motion to Confirm Arbitration
20
              Award (“Response”) [Dkt. 6];
21
        3. On 10/8/2018, Defendants filed their Countermotion to Vacate Arbitration Award
22
              (“Countermotion”) [Dkt. 7];
23
        4. On 10/30/2018, Plaintiff filed a Motion for Remand [Dkt. 14];
24
        5. On 10/30/2018, Plaintiff also filed a Motion to Substitute Plaintiff [Dkt. 15].
25
              NOW THEREFORE IT IS STIPULATED AS FOLLOWS:
26
        6. Defendants shall have until and including November 23, 2018 to file a Response to Motion
27
              for Remand [Dkt. 14];
28
        7. Defendants shall have until and including November 23, 2018 to file a Response to the


                                             Page 1 of 2
     Case 2:18-cv-01922-GMN-PAL Document 19 Filed 11/13/18 Page 2 of 2



 1          Motion to Substitute Plaintiff [Dkt. 15];

 2      8. Plaintiff shall have until and including December 12, 2018, to file a Reply to Defendants’

 3          Response to Motion to Confirm Arbitration Award [Dkt. 6];

 4      9. Plaintiff shall have until and including December 12, 2018, to file a Response to Defendants’

 5          Countermotion to Vacate Arbitration Award [Dkt. 7].

 6

 7      DATED this 13th day of November, 2018.

 8          CALLISTER LAW GROUP                                 FENNEMORE CRAIG, P.C.
 9

10

11   By:    /s/ Mitchell S. Bisson, Esq. ____             By:    /s/ Brenoch Wirthlin, Esq.
     Mitchell S. Bisson, Esq., NV Bar #11920              Brenoch Wirthlin, Esq., NV Bar #10282
12   330 E. Charleston Boulevard, Suite 100               300 S 4th Street, Suite 1400
     Las Vegas, Nevada 89104                              Las Vegas, NV 89101
13
     Attorney for Petitioner                              Attorney for Respondent
14

15

16                                                 ORDER

17          IT IS SO ORDERED.

18         DATED this ____
                      13 day of November, 2018.

19
20

21                             ______________________________________
                               Gloria M. Navarro, Chief Judge
22                             United States District Court
23

24

25

26

27

28


                                            Page 2 of 2
